DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 13 – 51 were previously canceled. Claims 60, 62, and 66 have been amended. Claims 59, 61, 63 – 65, and 67 – 69 are as previously presented. Claims 1 – 12 and 52 – 58 remain withdrawn. Therefore, claims 59 – 69 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 6/16/2022 has been entered. Applicant has amended claim 60. This amendment overcomes the previously set-forth 112(a) and 112(b) rejections of claim 60; however, Applicant’s amendment to claim 60 introduces a new 112(b) rejection, described below. Applicant’s amendment overcomes the 112(b) rejections of claims 62 and 66. Applicant’s arguments regarding the 112(a) and 103 rejections of claim 59 are not persuasive, as described in the ‘Response to Arguments’ section below. Therefore, these rejections are maintained.

Claim Interpretation
In claim 59 (and all dependent claims), “the placing step” is being interpreted as “placing a quantity of ground meat on a griddle surface,” recited in line 3 of claim 59. “The articulating step” is being interpreted as “articulating an upper platen into engagement with the quantity of ground meat,” recited in line 4. “The positioning step” is being interpreted as “positioning the concave cavity to receive the quantity of ground meat placed on the griddle surface by the placing step,” recited in lines 6-7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59 – 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 59 recites, “A method of preparing a burger having a periphery of decreased thickness relative to a central portion of the burger, comprising ... the quantity of ground meat placed on the griddle surface by the placing step having a volume greater than the cooking volume, wherein the positioning step comprises compressing the quantity of ground meat between the concave cavity of the upper platen and the griddle surface, such that a portion of the ground meat escapes the cooking volume and becomes positioned between the upper platen and the griddle surface outside of the cooking volume, whereby the portion of the quantity of ground meat escaping the cooking volume comprises the periphery of decreased thickness relative to the central portion of the burger.” Claim 59 was not included in the originally-filed claims, and the disclosure as filed does not describe this method. While paragraph [00139] of the specification recites, “food product F is a ground meat puck having a volume of between about 5-15 cubic inches, with the volume of cavity 415 or 615 being about equal to (or in some cases, slightly less than) this range,” this does not provide support for the invention of claim 59. Additionally, it is not inherent that “a portion of the ground meat escapes the cooking volume and becomes positioned between the upper platen and the griddle surface outside of the cooking volume” if the quantity of ground meat has a volume greater than the cooking volume. For example, it is possible that when the ground meat is compressed between the concave cavity of the upper platen and the griddle surface, the compression results in the ground meat become denser, rather than retaining its initial density and having a portion escape the cooking volume. Additionally, it is possible that due to the placement of the ground meat on a hot griddle, heat is applied to the ground meat such that the volume of the ground meat decreases due to liquid and/or steam escaping from the volume of ground meat, wherein the remaining ground meat does not escape the cooking volume.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 60 – 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites, “the upper platen comprises a plurality of concave cavities, the concave cavity comprising one of the plurality of concave cavities.” The meaning of this limitation is unclear. Claim 59 recites, “the upper platen comprising a concave cavity.” The portion of claim 60 reciting “the upper platen comprising a plurality of concave cavities” is clear. However, the portion of claim 60 reciting “the concave cavity” is indefinite, because it is unclear which concave cavity of the plurality of concave cavities is “the concave cavity.” Additionally, the limitation, “the concave cavity comprising one of the plurality of concave cavities” is unclear. It is unclear if “the concave cavity comprising one of the plurality of concave cavities” is intended to mean that (A) the concave cavity recited in claim 59 comprises a plurality of concave cavities, or (B) the concave cavity recited in claim 59 is one of the concave cavities of the plurality of concave cavities. Examiner is interpreting as in (B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59, 64 – 67, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Calzada et al. (US 2007/0077338) in view of Ryan et al. (US 2013/0280397) and Scannell (US 6,327,968).
Regarding claim 59, Calzada discloses a method of preparing a burger, comprising: 
placing a quantity of ground meat on a griddle surface (see Fig. 1, showing “meat 80” [0039] placed on “lower cooking surface 26,26’” [0036]; the device and method of Calzada is directed toward cooking meat such as “hamburger patties” [0005]; 
articulating an upper platen (Fig. 1, “upper platen 16,16' “ [0036] into engagement with the quantity of ground meat (claim 1 of Calzada recites a method of cooking comprising, “adjusting the gap spacing between the platens so that during an initial stage of the cooking the gap spacing is less than a nominal initial uncooked thickness of the food product”).
Calzada does not expressly disclose wherein the upper platen comprises a concave cavity, and wherein the articulating step comprising positioning the concave cavity to receive the quantity of ground meat placed on the griddle surface by the placing step, such that when the upper platen is in a closed configuration near the griddle surface, the concave cavity cooperates with the griddle surface to define a cooking volume.
Ryan is directed toward a “method for preparing food” [Title], comprising utilizing a “tool for manipulating and shaping food products, such as ground meats” [Abstract]. Ryan discloses placing a quantity of meat on a heated surface, such as a griddle [0046], and “a food processing tool is applied 30 to shape and apply force to the portion. Providing such force deforms the portion to a desired size and thickness” [0046].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the upper platen comprises a concave cavity, and wherein the articulating step comprising positioning the concave cavity to receive the quantity of ground meat placed on the griddle surface by the placing step, such that when the upper platen is in a closed configuration near the griddle surface, the concave cavity cooperates with the griddle surface to define a cooking volume. This allows for “shaping the food product generally to a desired size and shape” [0007], as recognized by Ryan.
Calzada / Ryan does not expressly disclose the quantity of ground meat placed on the griddle surface by the placing step having a volume greater than the cooking volume, wherein the positioning step comprises compressing the quantity of ground meat between the concave cavity of the upper platen and the griddle surface, such that a portion of the ground meat escapes the cooking volume and becomes positioned between the upper platen and the griddle surface outside of the cooking volume, whereby the portion of the quantity of ground meat escaping the cooking volume comprises the periphery of decreased thickness relative to the central portion of the burger.
Scannell is directed toward a system and method for producing par-baked pizza crusts [Title]. The invention of Scannell is in the same field of endeavor as Applicant’s invention, which is a method of preparing a food product by forming a food product into a desired shape. Scannell discloses wherein a food product (“dough portion 30”) is positioned in a recess of pan 100. “Lid assembly 200 forms dough portion 30 into the desired shape of pizza crust 62” [Col. 7, lines 43-44]; see Fig. 5, and Fig. 6 showing “rim 66 of pizza crust 62” [Col. 7, line 63]. This indicates that a portion of the quantity of dough escapes the volume of the recess of pan 100.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the quantity of ground meat placed on the griddle surface by the placing step having a volume greater than the cooking volume, wherein the positioning step comprises compressing the quantity of ground meat between the concave cavity of the upper platen and the griddle surface, such that a portion of the ground meat escapes the cooking volume and becomes positioned between the upper platen and the griddle surface outside of the cooking volume, whereby the portion of the quantity of ground meat escaping the cooking volume comprises the periphery of decreased thickness relative to the central portion of the burger. This is merely the application of a known technique of pressing a food product into a desired shape, applied to a known method of preparing a burger.

    PNG
    media_image1.png
    340
    400
    media_image1.png
    Greyscale

Fig. 1 of Calzada

    PNG
    media_image2.png
    317
    450
    media_image2.png
    Greyscale

Fig. 1 of Ryan


    PNG
    media_image3.png
    358
    1146
    media_image3.png
    Greyscale

Figs. 5 and 6 of Scannell
Regarding claim 64, Calzada does not expressly disclose wherein the quantity of ground meat has a volume between 5-15 cubic inches and, after the positioning step, a diameter between 3-6 inches and a thickness between 0.2 and 2.0 inches.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the quantity of ground meat has a volume between 5-15 cubic inches and, after the positioning step, a diameter between 3-6 inches and a thickness between 0.2 and 2.0 inches., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 65, Calzada discloses wherein the griddle surface is a planar cooking surface (see Fig. 1 and Fig. 4A).

Regarding claim 66, Calzada does not expressly disclose wherein the griddle surface defines an uninterrupted plane under the upper platen and beyond the periphery of the concave cavity when the upper platen is in the closed configuration.
However, Calzada discloses a griddle surface with an uninterrupted plane, as shown in Fig. 1. Additionally, Ryan discloses a press plate (corresponding to an upper platen) comprising a cavity, and describes utilizing the press plate on a griddle, as described in the rejection of claim 59.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the griddle surface defines an uninterrupted plane under the upper platen and beyond the periphery of the concave cavity when the upper platen is in the closed configuration, such that a burger having a desired shape can be cooked on a griddle.

Regarding claim 67, Calzada discloses wherein the articulating step comprises rotating the upper platen from an open configuration, in which the upper platen is angled with respect to the griddle surface, to the closed configuration, in which the upper platen is substantially parallel to the griddle surface (see Figs. 1 and 2).

Regarding claim 69, Calzada discloses further comprising heating the upper platen (“Upper platens 16,16' typically include a body portion 34,34' having an electric heater (not shown) embedded within body portion 34,34'” [0036]).

Claims 60 – 62 are rejected under 35 U.S.C. 103 as being unpatentable over Calzada / Ryan / Scannell in view of Bartolucci et al. (US 2012/0244250).
Regarding claim 60, Calzada discloses wherein the placing step comprising placing a plurality of ground meat items on the griddle surface (see Fig. 1). Calzada also discloses an articulating step as described in the rejection of claim 59.
Calzada / Ryan / Scannell does not expressly disclose wherein: the upper platen comprises a plurality of concave cavities, the concave cavity comprising one of the plurality of concave cavities, and the articulating step comprises positioning each of the plurality of concave cavities to receive a respective one of the plurality of ground meat items.
Bartolucci is directed toward a process and apparatus for producing bakery products in the form of half-shells [Title]. The invention of Bartolucci is in the same field of endeavor as Applicant’s invention, which is a method of preparing a food product by forming a food product into a desired shape. Bartolucci discloses a plurality of concave cavities (see Fig. 4).
Therefore, given Bartolucci’s disclosure of utilizing a plurality of concave cavities in order to produce a plurality of food products, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein: the upper platen comprises a plurality of concave cavities, the concave cavity comprising one of the plurality of concave cavities, and the articulating step comprises positioning each of the plurality of concave cavities to receive a respective one of the plurality of ground meat items. This allows for producing a plurality of food products at once, rather than producing only a single food product.

Regarding claim 61, Calzada / Ryan / Scannell does not expressly disclose wherein the plurality of concave cavities are arranged side-by-side.
Bartolucci discloses wherein a plurality of concave cavities are arranged side-by-side (see Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plurality of concave cavities are arranged side-by-side. This is merely the use of a known arrangement of a plurality of concave cavities, applied to a known method of preparing a burger.

Regarding claim 62, Calzada / Ryan / Scannell does not expressly disclose wherein the concave cavity is symmetrical about a central point to create a domed shape, whereby the articulating step comprises forming the quantity of ground meat into a correspondingly domed burger.
Bartolucci discloses wherein a concave cavity is symmetrical about a central point to create a domed shape (see Figs. 1 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the concave cavity is symmetrical about a central point to create a domed shape, whereby the articulating step comprises forming the quantity of ground meat into a correspondingly domed burger. This allows for creating a food product with a desired shape, such as a domed shape. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Calzada / Ryan / Scannell / Bartolucci in view of Jones et al. (US 2014/0161953) and the YouTube video at https://www.youtube.com/watch?v=S30yEQOD_-A.
Regarding claim 63, Calzada / Ryan / Scannell / Bartolucci does not expressly disclose wherein the quantity of ground meat comprises a cylindrical puck-shaped patty, the positioning step comprising making initial contact with an upper outer edge of the cylindrical puck-shaped patty and thereafter rolling the upper outer edge outwardly and downwardly, whereby the positioning step effectively mimics a rocking action typically employed by a manual flattening operation by a spatula.
Jones is directed toward a cooking grill [Title] for cooking, for example, “hamburgers” [0051]. Jones discloses wherein a quantity of ground meat comprises a cylindrical puck-shaped patty (see Fig. 3, showing “food product 69” [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the quantity of ground meat comprises a cylindrical puck-shaped patty. This is merely the simple substitution of one initial shape of ground meat, as shown in Fig. 3 of Jones, for another, as shown in Fig. 1 of Calzada, to ultimately create a food product with a desired shape.
The YouTube video at https://www.youtube.com/watch?v=S30yEQOD_-A is directed toward a method of cooking a burger. This YouTube video shows a rocking action applied to a quantity of ground beef to perform a manual flattening operation (see, in particular, the video from time 1:10 through 1:32).
Therefore, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the positioning step comprising making initial contact with an upper outer edge of the cylindrical puck-shaped patty and thereafter rolling the upper outer edge outwardly and downwardly, whereby the positioning step effectively mimics a rocking action typically employed by a manual flattening operation by a spatula. This creates a desired flattening of the ground meat during the initial stage of the cooking process, which creates a char on a greater portion of the surface of the ground meat, thus holding in the juices of the burger to give a “great taste,” [the video from time 1:35 through 1:41], as recognized in the YouTube video.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Calzada / Ryan / Scannell in view of Harter et al. (US 5,934,182).
Regarding claim 68, Calzada / Ryan / Scannell does not expressly disclose further comprising, after the positioning step, venting steam during a cooking operation.
Harter is directed toward a two surface grill [Title] comprising an upper platen and a griddle surface (Fig. 3). Harter discloses, “For optimal cooking results, microprocessor 43 can be programmed to follow the following steps: precisely apply pressure to the food item to sear the underside of the food; raise the upper platen 20 to release any trapped steam from the food; and precisely lower upper platen 20 again to apply pressure to the food and sear the upper surface of the food" [Col. 7, lines 45-50].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising, after the positioning step, venting steam during a cooking operation. This “can create a finished food product having improved appearance and taste” [Col. 7, lines 53-54], and provides “optimal cooking results,” as recognized by Harter.

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
On page 8, Applicant argues against the 112(a) rejection of claim 59. Applicant states, “written description is satisfied when the patent specification describes the claimed invention “in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” MPEP 2163, internal citations omitted.” Applicant further states, “Applicant’s specification not only references a method of preparing a burger in which more meat volume than the volume of cavity 414/615 is used, but also references the “crispy edges favored by some consumers.” Specification paragraph [0140]. Implicit in the combined disclosures of paragraph [0139] (more meat than volume) and paragraph [0140] (crispy edges) is the method of claim 59, i.e., compressing meat between the concave cavity of the upper platen and the griddle surface such that a portion of the meat escapes the cooking volume [to provide a relatively thin layer of meat that will create a crispy edge].”
However, as described in the rejection of claim 59 under 35 U.S.C. 112(a), claim 59 was not included in the originally-filed claims, and the disclosure as filed does not describe all limitations of claim 59, including the limitation “a portion of the ground meat escapes the cooking volume and becomes positioned between the upper platen and the griddle surface outside of the cooking volume.” While Applicant’s disclosure as filed recites, in paragraph [00139], “food product F is a ground meat puck having a volume of between about 5-15 cubic inches, with the volume of cavity 415 or 615 being about equal to (or in some cases, slightly less than) this range,” this does not provide support for the limitation “a portion of the ground meat escapes the cooking volume and becomes positioned between the upper platen and the griddle surface outside of the cooking volume.” That is, it is not inherent that if a quantity of ground meat has a volume greater than a cooking volume, then a portion of the ground meat will escape the cooking volume and become positioned between an upper platen and a griddle surface outside of the cooking volume. For example, it is possible that when the ground meat is compressed between the concave cavity of the upper platen and the griddle surface, the compression results in the ground meat become denser, rather than retaining its initial density and having a portion escape the cooking volume. Additionally, it is possible that due to the placement of the ground meat on a hot griddle, heat is applied to the ground meat such that the volume of the ground meat decreases due to liquid and/or steam escaping from the volume of ground meat, wherein the remaining ground meat does not escape the cooking volume.

On page 9, Applicant states, “In rejecting independent claim 59, the office action relies on Calzada as disclosing an upper platen equipped griddle, but recognizes that Calzada does not disclose the claimed upper platen containing a concave cavity. In this regard, the office action cites Ryan. However, the office action does not identify a concave cavity in Ryan and instead makes the conclusory statement that “it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include... . a concave cavity. Applicant respectfully reminds the examiner that obviousness of a patent claim cannot be established by such a conclusory statement, but rather the office must establish a rational basis for combining prior art references to arrive at the claimed invention.”
However, Examiner referenced the abstract of Ryan, as well as paragraph [0046] of Ryan (page 6 of the non-final rejection). With regard to the abstract of Ryan, Examiner stated that Ryan discloses utilizing a “tool for manipulating and shaping food products, such as ground meats” [Abstract]. With regard to paragraph [0046] of Ryan, Examiner stated that Ryan discloses placing a quantity of meat on a heated surface, wherein a food processing tool is applied to shape and apply force to the food, which deforms the food to a desired size and thickness [0046]. Additionally, Examiner included Fig. 1 of Ryan (page 8 of the non-final rejection, shown with additional figures for the rejection of claim 59), which shows a tool for manipulating and shaping food products, such as ground meats, as described in the abstract of Ryan. This figure shows a concave cavity as part of the tool, which Ryan describes in both the abstract and paragraph [0046] as being utilized for shaping a food product. Therefore, Examiner has not made a mere conclusory statement without providing a rational basis for combining prior art references to arrive at the claimed invention, as alleged by Applicant. Rather, Examiner has described what is disclosed in Ryan, and has stated that ‘it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the upper platen comprises a concave cavity, and wherein the articulating step comprising positioning the concave cavity to receive the quantity of ground meat placed on the griddle surface by the placing step, such that when the upper platen is in a closed configuration near the griddle surface, the concave cavity cooperates with the griddle surface to define a cooking volume, to allow for “shaping the food product generally to a desired size and shape” [0007], as recognized by Ryan’ (page 6 of the non-final rejection).

On pages 9 – 10, Applicant states, “The rejection of claim 59 recognizes that the Calzada/Ryan combination does not disclose placing a greater volume of meat than the cooking volume on the riddle and cites Scannell in this regard. Scannell discloses a par-baked pizza crust formed in a mold defined by pan 100 and lid 200. None of the dough shaped in this way escapes the mold cavity defined between pan 100 and lid 200; therefore, Scannell does not teach a food item escaping a mold volume.”
However, as described in the non-final rejection, Scannell discloses wherein a portion of the dough escapes the volume of the recess of pan 100, in order to create “rim 66 of pizza crust 62” [Col. 7, line 63] (described on page 7 of the non-final rejection, and shown in Figs. 5 and 6 of Scannell on page 8 of the non-final rejection). That is, the dough is located initially in the recess of pan 100, then lid 200 is pressed against the dough, and a portion of the dough escapes the recess of pan 100 such that the portion of the dough that escapes the recess of pan 100 forms rim 66 of pizza crust 62.

On page 10, Applicant further states, “Scannell is not properly combinable with Calzada/Ryan as suggested. Calzada discloses a process for forming a food item prior to cooking, while the proposed Calzada/Ryan combination discloses a process for forming a food item during cooking. Therefore, a person having ordinary skill in the art would have no rational basis for combining the disclosure of a reference that teaches dough forming prior to baking with the Calzada/Ryan combination.”
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, this is merely the application of a known technique of pressing a food product into a desired shape, as described in Scannell, applied to a known method of preparing a food product, as described by Calzada/Ryan, such that a desired shape of the food product is achieved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761